Carley, Judge.
Sheriff Cooper, who is a defendant below but not a party to the instant appeals, is the sole law enforcement officer of Chattahoochee County. Sheriff Cooper’s surety bond is held by appellee-defendant Fidelity and Deposit Company of Maryland. Appellant-plaintiffs were injured when their automobile crested a hill late one night and then crashed into Sheriff Cooper’s unoccupied vehicle which had *78been parked in the right hand lane of the highway. Sheriff Cooper had stopped and parked his vehicle in this position so that he could kill a rattlesnake that he had observed. Appellants filed suit against Sheriff Cooper and against appellee on Sheriff Cooper’s surety bond. It was alleged that appellants’ injuries sustained in the collision had resulted from Sheriff Cooper’s negligent performance of his official duties. After discovery, appellee successfully moved for summary judgment in each case and appellants appeal.
Decided September 21, 1983.
J. Sherrod Taylor, Gary I. Klepak, for appellants.
Miller P. Robinson, Kathelen M. Van Blarcum, for appellee.
The instant cases are controlled by the holding in Culpepper v. U. S. Fid. &c. Co., 199 Ga. 56 (33 SE2d 168) (1945). See also New Amsterdam Cas. Co. v. Mathis, 82 Ga. App. 421 (61 SE2d 422) (1950).

Judgments affirmed.


Been, P. J., and Banke, J., concur.